Conviction for a misdemeanor, punishment being assessed at confinement in jail for one year.
The complaint and information embrace averments sufficient to show that the sale of intoxicating liquor had been prohibited in Taylor County. It is further alleged that on or about the 15th day of September, 1936, in said Taylor County, appellant possessed whisky for the purpose of sale.
No statement of facts is brought forward.
Appellant's motion for new trial, wherein he alleges that the jury were guilty of misconduct, is not sworn to. Where the ground alleged is misconduct of the jury the motion for new trial must be sworn to. Parroccini v. State, 234 S.W. 671; White v. State, 94 S.W.2d 167.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.